Cag

NO

10

11

12

13

14

15

16

17

18

19

20

21

D.

 

P 8:20-cv-01342-JLS-JDE Document 17 Filed 02/05/21 Page1of1 Page ID #:156

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

HUGO ESTRADA, an individual: Case No: 8:20-cv-01342-JLS-JDE
CELIA RODRIGUEZ, an individual, Dist Judge: Josephine L. Staton
— Mag. Judge: John D. Early
Plaintiffs, Courtroom: 10A
VS.

FORD MOTOR COMPANY, a
Delaware Corporation, and DOES 1 ORDER DISMISSING ACTION WITH
through 20, inclusive PREJUDICE

Defendants.

 

Pursuant to the stipulation of the parties, the entire action, including all claims

stated herein against all Parties, is hereby dismissed with prejudice.

IT IS SO ORDERED.

 

Date: February 05, 2021 i nope

MESS
‘ gn

t Po accel
ifs coh,
ee jencphe— a |, gay
7 5 { =

 

ss
Hon. Josephine L. Staton
United States District Judge

 

 
